Title: To John Adams from Thomas Clark, 17 January 1814
From: Clark, Thomas
To: Adams, John


				
					Sir
					Philadelphia January 17th 1814
				
				I have taken the liberty to forward to you a Copy of the Naval history of the U.S. Your kindness & zealous exertions have excited in me a sincere gratitude. Of our naval history, as well as of our naval establishment, you have been the first patron, & most active promoter.Enclosed are some of the proposals for the publication of my long contemplated history of the United States. Your patronage is earnestly solicited. The work is on a more extensive & enlarged plan than any that has yet been offered to the public on the history of our contry. Something of the kind has is much wanted.The prospectus will explain the plan of the work. In collecting materials all the printed histories & documents relative to our country have been examined. The records & papers in the offices of the General & States’ Governments will all be consulted: & one of the principal objects, in distributing these proposals, is the collection of information. Any Communications from you will be thankfully rceived. The first volume, containing an account of the aborigines of America, & the history of the first period, will immediately be put to press.I am desirous of knowing your opinion on the plan of the work; &, whether if properly executed, it would not be attended with beneficial effects, by diverting the studies of our countrymen from foreign history to our own.I am Sir with great respect & / esteem your most humble & obedient Servnt
				
					Thomas Clark
				
				
					My address is No 37 South Second Street Piladelpia.
				
			